COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         In re Ronald Dwayne Whitfield
Appellate case number:       01-22-00116-CV
Date motion filed:           April 7, 2022
Party filing motion:         Relator, Ronald Dwayne Whitfield
        Relator, Ronald Dwayne Whitfield, has filed a motion for en banc reconsideration
of this Court’s March 31, 2022 opinion denying his petition for writ of mandamus. See
TEX. R. APP. P. 49.7.
       The en banc court has unanimously voted to deny relator’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature: ____/s/ Amparo Guerra__________
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ____May 12, 2022_____